Title: General Orders, 7 November 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]sunday Novr 7th [1779]
          Parole Coventry—  C. Signs Hampden Ury—
        
        Ensign Hezekiah Ford of the 2nd Maryland regiment is appointed Adjutant to the same from the 10th of June last.
        The officers and privates composing the rifle corps under the command of Major Parr, are all to join their respective regiments—The Major will see that all the rifles and their proper bullet moulds &c. are collected & numbered to prevent their being mixed or separated, and have them then delivered to the Commissary of Military Stores & take his receipt for the same—The Commissary is to cause the rifles &c. to be carefully boxed up and is not to deliver any of them without an order from the Commander in Chief. Muskets are to be drawn for the men in lieu of the rifles—The General cannot dissolve this corps without offering his particular thanks to the officers and soldiers remaining in it for their long, faithful and important services.
        At a Division General Court Martial whereof Colonel Vose was President the 12th of October last—Lieutenant William Crosman of the 15th Massachusetts regiment was tried for “Being frequently absent from camp without leave of the commanding officer of the regiment and being very inattentive to the company of which he had the command, but in particular for disregarding the general orders of the 20th & 25th of August in absenting himself from camp two nights and part of two days between the 5th and 9th of October last, while the troops were under marching orders, and when general orders were particular for officers to be very attentive to their several commands.”
        The Court acquit Lieutenant Crosman of inattention to his company but are of opinion that he is guilty of being frequently absent from camp without leave of the commanding officer of the regiment, and also that he is guilty of disregarding the general orders of the 20th and 25th of August in absenting himself from camp two nights and part of two days between the 5th and 9th of October while the troops were under marching orders, being a breach of the second article, 13th section, and of the 5th Article, 18th section of the Articles of war and do therefore

sentence Lieutt Crosman to be dismissed the service of the United-States; but in consideration of Lieutenant Crosman’s having continued long in the service of his country and his being cut off from receiving any benefit of a resolve of the State of Massachusetts-Bay in which the depreciation of the currency is engaged to be made good to their troops—the Court do therefore earnestly recommend Lieutenant Crosman to be restored.
        The Commander in Chief confirms the sentence & orders it to take place, and is sorry that he cannot think the reasons urged by the court sufficient to justify him in restoring Lieutenant Crosman to his rank.
        At a division General Court Martial whereof Lieutt Colonel White was President the 30th ultimo, Josiah Edwards, James Robinson and John Ward of the Cavalry were tried for “Theft and desertion”—found guilty & unanimously sentenced to suffer Death, but from the characters of James Robinson and John Ward given by Captn Edgar under whose command they have ever been since in the regiment, the Court unanimously recommend the said James Robinson and John Ward to the General for mercy.
        His Excellency the Commander in Chief confirms the sentence of the Court but in consideration of the unanimous recommendation of the court, pardons Robinson and Ward & directs the execution of Edwards on friday the 12th instant at such place as Majr General Heath shall direct.
      